Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158565                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158565
                                                                   COA: 337437
                                                                   Wayne CC: 16-006408-FC
  JARVAS JOVON BRINKLEY,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 30, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

          VIVIANO, J., not participating due to a familial relationship with the presiding
  circuit court judge in this case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2019
           p0624
                                                                              Clerk